OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                 STATE OF TEXAS                gw          h>-!M»*rt_rfi
                 PENALTY FOR            -^SS^d
                 PRIVATE USE .^-^%S3ra*}|i zip 78701
 „„,_,                           A/0<        i£iI>C. ffiffiVffffifl'fo 0001401603OCT. 28 2015
 10/19/2015                      8s* V"v^ IO
 TUCKER EDWARD CHARLE|< ^^24l|ho8-07-D                                                         WR-74,501-06
 On this day, the application fo^1?Q7j/Vrj^of Habeas Corpus has been received
 and presented to the Court.         %^'tf»&S^
                                                                                         Abel Acosta, Clerk

                               EDWARD CHARLES TUCKER
                               HODGE UNIT - TDC #1495137
                               P.O. BOX 999                                                          tA   !
                               RUSK, TX 75785                                                             !




N3B 75765                      I*11MI if'*»11 *11'****11 •I*111*•^I•# •I*i*'»*I'I* II*ft •If I*f*11*11